Citation Nr: 0707900	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  03-34 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a compensable rating for service-connected 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to 
October 1996.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  

At the July 2006 hearing before the Board, the veteran's 
representative incorrectly characterized the issue in this 
appeal as entitlement to an initial compensable rating for 
bilateral hearing loss.  But as explained below, the appeal 
in the veteran's initial claim was not perfected in a timely 
matter, so this appeal involves a claim for an increased 
rating for the veteran's bilateral hearing loss disability.  

In a September 1997 rating decision, the veteran was granted 
service connection for bilateral hearing loss and was 
assigned a noncompensable (that is, zero percent) disability 
rating from November 1, 1996, the date following the 
veteran's discharge from active service.  That decision 
became final when the veteran failed to file a substantive 
appeal within the later of: (1) 60 days following notice of 
the statement of the case and (2) one year following notice 
of the adverse decision.  See 38 C.F.R. § 20.302(b)(1).  

In November 1999, the RO received a VA Form 9 that contained 
a statement that the veteran disagreed with the RO's 
determinations in the July 1999 statement of the case that he 
was not entitled to a compensable rating for his bilateral 
hearing loss and that he was not entitled to a disability 
rating in excess of 10 percent for his bilateral tinnitus.  
That document was treated as a claim for an increased rating 
for the veteran's bilateral hearing loss disability and a 
claim for an increased rating for the veteran's bilateral 
tinnitus disability.  In August 2002, the RO issued an 
adverse rating decision with respect to both increased rating 
claims.  The veteran filed a timely notice of disagreement 
with respect to the bilateral hearing loss claim, but did not 
appeal the tinnitus claim.  A timely substantive appeal on 
the hearing loss issue was filed in November 2003.  
Accordingly, the issue before this Board is whether a 
compensable rating is warranted for the veteran's service-
connected bilateral hearing loss.  
FINDINGS OF FACT

1.  At the July 2005 VA audio examination, the results of the 
veteran's controlled speech discrimination test were 96% for 
the right ear and 96% for the left ear and the average of his 
scores on his puretone audiometer test for 1,000, 2,000, 
3,000, and 4,000 Hertz were 34 for the right ear and 55 for 
the left ear.  

2.  At the July 2003 VA audio examination, the results of the 
veteran's controlled speech discrimination test were 96% for 
the right ear and 92% for the left ear and the average of his 
scores on his puretone audiometer test for 1,000, 2,000, 
3,000, and 4,000 Hertz were 25 for the right ear and 78 for 
the left ear.  

3.  At the July 2002 VA audio examination, the results of the 
veteran's controlled speech discrimination test were 94% for 
the right ear and 80% for the left ear and the average of his 
scores on his puretone audiometer test for 1,000, 2,000, 
3,000, and 4,000 Hertz were 28 for the right ear and 79 for 
the left ear.  


CONCLUSION OF LAW

The criteria have not been met for a compensable disability 
rating for the veteran's service-connected bilateral hearing 
loss.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.7, 4.10, 4.31, 4.85. 4.86, and 
Diagnostic Code 6100 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There are two matters that must be addressed before 
describing the method of calculating a disability rating for 
hearing loss as set forth in the regulations.  First, in 
several documents submitted in this appeal, the veteran has 
argued with great passion that his current hearing loss is 
related to his military service.  He points out that service 
connection is supported by his military records and comments 
by VA examiners.  
In this, the veteran is absolutely correct that his current 
hearing loss disability is related to his active military 
service.  At this stage in the appeal, there is no 
controversy remaining over that issue.  And because his 
current hearing loss has long been recognized as being 
related to military service, the veteran was granted, 
effective November 1, 1996, service connection for bilateral 
hearing loss in a September 1997 rating decision.   

Merely because a disability is service-connected, however, 
does not mean that compensation will be paid for that 
disability.  The regulations setting forth the general policy 
of rating disabilities provide that a zero percent evaluation 
is always available to be assigned to a veteran's service-
connected disability.  See 38 C.F.R. § 4.31 (in every 
instance where the rating schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are met).  

As relevant in this appeal, the rating schedule that governs 
bilateral hearing loss has disability ratings that range from 
zero to 100 percent, depending upon the severity of the 
hearing loss, as measured by the tests required under the 
regulations.  See Table VII of 38 C.F.R. § 4.85 (percentage 
evaluation for hearing impairment under Diagnostic Code 
6100).  Contrary to the veteran's statements, just because a 
noncompensable evaluation has been assigned does not mean 
that the VA has found  that the veteran is experiencing no 
hearing loss.  Rather, a noncompensable rating merely means 
that when the objective data of the required hearing tests is 
applied to the tables set forth in the rating schedule, the 
result is a noncompensable rating as provided by the 
regulations governing the amount of disability compensation 
that is paid for a service-connected disability.    

Second, the veteran and his wife both provided testimony 
about the effect that his hearing loss has on his everyday 
life.  The veteran explained that things he used to enjoy are 
no longer pleasurable or he can no longer do them.  If 
someone speaks on his left side, he doesn't hear them and 
generally, people must get his attention before he hears 
them.  His wife testified that unless someone is talking 
directly to him or talking on the right side, he cannot hear 
them because he cannot hear out of his left ear at all.  
However frustrating these consequences of hearing loss are-
and the statements by the veteran and his wife make it clear 
that his hearing loss truly constitutes a frustrating 
disability-the rating schedule is designed to compensate 
veterans for the average impairment in earning capacity 
resulting from injury or disease incurred in active military 
service and the residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (authorizing the Secretary to create 
schedules for disability ratings based on the average 
impairments of earning capacity); 38 C.F.R. §§ 3.321(a) (the 
rating schedule will be used for evaluating the degree of 
disabilities in claims for disability compensation and will 
represent, as far as can practicably be determined, the 
average impairment in earning capacity in civil occupations 
resulting from disability); 4.1 (the percentage ratings in 
the rating schedule represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from service connected disabilities and their 
residual conditions in civil occupations); 4.10 (the basis of 
disability evaluations is the ability of the body to function 
under the ordinary conditions of daily life including 
employment).  

Regarding the effect of the veteran's disability on his 
earning capacity, the veteran testified that he has not lost 
any opportunities for advancement or promotion, nor has he 
had any disciplinary action taken based on his inability to 
perform his job responsibilities due to his hearing 
disability.  He did testify that he is hindered in some ways 
in his job involving telephone installation and repair when 
he is elevated on a pole, because he must always put the 
phone to his right ear, which can be awkward and a bit 
dangerous when hanging in the air.  But he also testified 
that other than that, he would say that his bilateral hearing 
loss disability has not created any limitations in his job. 

Thus, the veteran's disability rating for hearing impairment 
(Diagnostic Code 6100) is properly determined by applying 
objective data from audiology tests to ratings tables 
published in the regulations.  Pursuant to 38 C.F.R. § 4.85, 
the results from a controlled speech discrimination test 
(Maryland CNC) and a puretone audiometer test for each ear 
are applied against the prescribed tables to determine the 
correct hearing impairment disability rating.  

The veteran complains about the complexity of the formula 
used to calculate the disability rating for bilateral hearing 
loss.  The steps, which admittedly are complex, will be set 
forth in detail, below, with respect to the results of the 
veteran's three most recent hearing tests.  As an initial 
note, although the veteran's hearing at 500 hertz (Hz) was 
measured in those examinations, the score at that level is 
not used in determining compensation for hearing loss.  Thus, 
the 500 Hz results will not be discussed here.  

The veteran was given the required tests most recently in 
July 2005.  The relevant test results from that audiometry 
exam are:  

July 2005
Right
Left

Speech Recognition Test
96%
96%



Puretone threshold at 1000 Hz
20
30
Puretone threshold at 2000 Hz
35
60
Puretone threshold at 3000 Hz
30
55
Puretone threshold at 4000 Hz
50
75
Average puretone threshold 
score
(scores from 1000 to 4000 Hz 
÷ 4)

34

55

First, the data for each ear is applied to Table VI of 38 
C.F.R. § 4.85 (reprinted on page 10 of the October 2003 
statement of the case).  With respect to the veteran's right 
ear, the score for his speech discrimination test 
(96 percent) is used to find which row will be used in Table 
VI; here the score of 96 percent means the top row will be 
used. The average puretone threshold score for his right ear 
(34) is used to find which column of Table VI will be used; 
here, the score of 34 means the first column on the left will 
be used.  Those two scores intersect in Table VI in the top 
box on the left to yield the "hearing acuity numeric 
designation" of Roman numeral I.  After the hearing acuity 
numeric designation is found for the left ear, both of the 
Roman numerals will be applied to another table.  

The test scores for his left ear (speech discrimination of 
96% and average puretone threshold score of 55) intersect in 
Table VI at the third box from the left in the top row to 
yield a hearing acuity numeric designation of Roman numeral I 
for this ear.    


Those Roman numerals are then applied to Table VII in 38 
C.F.R. § 4.85 (reprinted on page 12 of the October 2003 
statement of the case), which sets forth the percentage 
evaluation for hearing impairment under Diagnostic Code 6100.  
The results for the better ear determine the row and the 
results for the poorer ear determine the column.  Using Roman 
numeral I for each ear, the result is in the box on the far 
right of the bottom row.  It reveals the proper disability 
rating as zero percent.  Thus, when the test results from the 
veteran's July 2005 audiology examination are applied against 
the criteria in the tables of 38 C.F.R. § 4.85, the proper 
disability rating is a noncompensable rating.  

When the earlier July 2003 audiometry test scores are applied 
against the tables in the regulations, they also yield a 
noncompensable rating.  The results of the veteran's 
July 2003 audiometer tests are as follows: 

	July 2003
Right
Left

Speech Recognition Test
96%
92%



Puretone threshold at 1000 HZ
10
70
Puretone threshold at 2000 HZ
25
80
Puretone threshold at 3000 HZ
25
70
Puretone threshold at 4000 HZ
40
90
Average puretone threshold 
score
(scores from 1000 to 4000 HZ 
÷ 4)

25

78

With respect to the veteran's right ear, the score for his 
speech discrimination test (96 percent) is used to find which 
row will be used in Table VI; here the score of 96 percent 
means the top row will be used. The average puretone 
threshold score for his right ear (25) is used to find which 
column of Table VI will be used; here, the score of 25 means 
the first column on the left will be used.  Those two scores 
intersect in the top box on the left to yield the hearing 
acuity numeric designation of Roman numeral I.  

A special rule applies when, as here with respect to the left 
ear scores, the puretone threshold scores at each of the four 
frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 
decibels or more.  38 C.F.R. § 4.86(a).  Instead of using 
only Table VI to determine the hearing acuity numeric 
designation, the average puretone score is also applied 
against Table VIa of 38 C.F.R. § 4.85, and the higher of the 
two hearing acuity numeric designations will be used in Table 
VII to determine the rating.  

With respect to the veteran's left ear, the July 2003 score 
for his speech discrimination test (92 percent) is used to 
find which row will be used in Table VI; here the score of 
92 percent means the top row will be used.  The average 
puretone threshold score for his left ear (78) is used to 
find which column of Table VI will be used; here, the score 
of 78 means the sixth column from the left will be used.  
Those two scores intersect in the box on the top row, sixth 
from the left to yield the hearing acuity numeric designation 
of Roman numeral II.   Using only the July 2003 average 
puretone threshold score for the left ear (78) in Table VIa 
(reprinted on page 11 of the October 2003 statement of the 
case), the table yields a hearing acuity numeric designation 
of Roman numeral VII.  Since that numeral is larger, Roman 
numeral VII will be the hearing acuity numeric designation 
for the left ear to be used in Table VII to determine the 
hearing loss disability rating.  

Turning now to Table VII in 38 C.F.R. § 4.85 (reprinted on 
page 12 of the October 2003 statement of the case), which 
sets forth the percentage evaluation for hearing impairment 
under Diagnostic Code 6100, the results for the better ear 
determines the row and the results for the poorer ear 
determines the column.  Here, the right ear is the better 
ear, so the hearing acuity numeric designation of Roman 
numeral I means that the bottom row of Table VII will be 
used.  The left ear is the poorer ear, so the hearing acuity 
numeric designation of Roman numeral VII means the seventh 
column from the right will be used.  Where those Roman 
numerals  (based on the July 2003 audiometry tests) 
intersect, the proper hearing loss disability rating is zero 
percent. 

Finally, when the July 2002 audiometry test scores are 
applied against the tables in the regulations, they also 
yield a noncompensable rating.  The results of the veteran's 
July 2002 audiometer tests are as follows: 

July 2002
Right
Left

Speech Recognition Test
94%
80%



Puretone threshold at 1000 HZ
15
70
Puretone threshold at 2000 HZ
30
80
Puretone threshold at 3000 HZ
25
75
Puretone threshold at 4000 HZ
40
90
Average puretone threshold 
score
(scores from 1000 to 4000 HZ 
÷ 4)

28

79

With respect to the veteran's right ear, the July 2002 score 
for his speech discrimination test (94 percent) is used to 
find which row will be used in Table VI; here the score of 94 
percent means the top row will be used. The average puretone 
threshold score for his right ear (28) is used to find which 
column of Table VI will be used; here, the score of 28 means 
the first column on the left will be used.  Those two scores 
intersect in the top box on the left to yield the hearing 
acuity numeric designation of Roman numeral I.  

The special rule of 38 C.F.R. § 4.86 applies to the left ear 
here because the puretone threshold scores at each of the 
four frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 
decibels or more.  Thus, instead of using only Table VI to 
determine the hearing acuity numeric designation, the average 
puretone score is also applied against Table VIa of 38 C.F.R. 
§ 4.85, and the higher of the two hearing acuity numeric 
designations will be used in Table VII to determine the 
disability rating.  

With respect to the veteran's left ear, the July 2002 score 
for his speech discrimination test (80 percent) is used to 
find which row will be used in Table VI; here the score of 
80 percent means the third row from the top will be used.  
The average puretone threshold score for his left ear (79) is 
used to find which column of Table VI will be used; here, the 
score of 79 means the sixth column from the left will be 
used.  Those two scores intersect in the box on the third row 
from the top,  sixth from the left to yield the hearing 
acuity numeric designation of Roman numeral V.  Using only 
the July 2002 average puretone threshold score for the left 
ear (79) in Table VIa (reprinted on page 11 of the 
October 2003 statement of the case), the table yields a 
hearing acuity numeric designation of Roman numeral VII.  
Since that numeral is larger, Roman numeral VII will be the 
hearing acuity numeric designation for the left ear to be 
used in Table VII to determine the hearing loss disability 
rating.  

In Table VII in 38 C.F.R. § 4.85 (reprinted on page 12 of the 
October 2003 statement of the case), which sets forth the 
percentage evaluation for hearing impairment under Diagnostic 
Code 6100, the results for the better ear determines the row 
and the results for the poorer ear determines the column.  
Here, the right ear is the better ear, so the hearing acuity 
numeric designation of Roman numeral I means that the bottom 
row of Table VII will be used.  The left ear is the poorer 
ear, so the hearing acuity numeric designation of Roman 
numeral VII means the seventh column from the right will be 
used.  Where those Roman numerals  (based on the July 2002 
audiometry tests) intersect, the proper hearing loss 
disability rating is zero percent. 

Since none of the hearing test scores applied against the 
tables in the regulations yields a compensable disability 
rating, no increased rating is warranted here.  The veteran's 
representative asks that the veteran's rating be increased on 
the basis of 38 C.F.R. § 4.7, which provides that where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  Here, when the criteria from the schedule for 
rating hearing impairment are used, the veteran's disability 
falls solidly within the criteria for a noncompensable 
rating.  Thus, no higher rating is warranted.  

The veteran's representative urges the application of the 
benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b) 
(when there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant); 38 C.F.R. § 3.102 
(same).  But reasonable doubt does not exist concerning the 
objective data of the hearing tests.  When that data is 
applied against the tables in the regulations, the resulting 
disability rating is incontrovertible so that no increase is 
warranted.  Of course, if the severity of the veteran's 
hearing disability worsens, he can file another claim for a 
compensable rating, and based on objective data from new 
audiometry examinations, the veteran's disability rating will 
then be determined.  

Duties to notify and to assist 

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Dingess v. Nicholson, 19 Vet. App. 473 (2006), also held 
that, as the degree of disability and effective date of the 
disability are part of a claim for service connection, VA has 
a duty to notify claimants of the evidence needed to prove 
those parts of the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).    

The RO's June 2002 letter describing the evidence needed to 
support the veteran's claim was timely mailed well before the 
August 2002 rating decision.  It described the evidence 
necessary to substantiate a claim for an increased rating, 
identified what evidence VA had collected and was collecting, 
requested the veteran to send in particular documents and 
information, and identified what evidence might be helpful in 
establishing his claim.  

That letter did not invite the veteran to send VA whatever 
evidence he had in his possession pertaining to his claim.  
Instead, it advised the veteran of the address to which the 
information describing additional evidence or the evidence 
itself could be sent.  Another letter was sent in 
December 2003, which notified the veteran that if there were 
any other evidence or information that he thought would 
support his claim, he should let VA know.  Although neither 
of these letters used the phrase "evidence in your 
possession," the letters made clear that the veteran should 
send the described evidence to VA.  The language about 
providing evidence in his possession to VA did appear in the 
October 2003 statement of the case, which included the text 
of 38 C.F.R. § 3.159(b).  And, in fact, the veteran did 
submit evidence of hearing tests to VA.  

Neither the veteran nor his representative has raised any 
notice errors on appeal.   And since the veteran had a 
meaningful opportunity to participate in the adjudication 
process, the veteran was not prejudiced by the failure to 
invite him to send evidence "in his possession" to VA.  See 
Overton v. Nicholson, 20 Vet. App. 427, 439-444 (2006) 
(failure to provide timely notice is harmless if the claimant 
had a meaningful opportunity to participate in the processing 
of the claim).  

Neither the June 2002 letter nor the December 2003 letter 
notified the veteran of the evidence needed to meet the 
rating criteria and effective date for a disability award.   
The evidence needed for the rating criteria was obtained by 
the compensation and pension (C&P) examinations provided by 
VA; the data merely did not meet the requirements for a 
higher rating.  As for the effective date of an increase, 
since the increased rating was denied, no effective date will 
be assigned, so the veteran cannot be prejudiced by that 
error.  The veteran was not harmed by the omissions in the 
notice letters.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining his claims file and all VA medical records he 
identified, by conducting three C&P audio examinations, and 
by providing the veteran an opportunity to present the 
testimony of his wife and himself to a member of the Board.  


ORDER

A compensable disability rating for service-connected 
bilateral hearing loss is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


